Title: To Benjamin Franklin from George Scott, 13 May 1780
From: Scott, George
To: Franklin, Benjamin


Honourable Sir
Naples the 13th. May 1780
I did myself the pleasure to write you a few lines from hence on the 20th. Ultimo under cover to a friend of mine in Paris, in which I enclosed you, copy of a letter I had received from our mutual & very worthy friend Dr. Priestley to whom I wrote lately. The Same I hope has come regularly to your hands.
I am in a very hopefull way of succeeding in my business here, but I find I shall be detained much longer than I expected; & I cannot say now with any degree of certainty when I shall be able to leave this place, as proceedings here are so very dillatory.— As this is the case, I find it will be impossible that I can accompany my Goods as I proposed, so I have given directions to Messrs. Crommelins to send the whole, or such part of them as they think proper, immediately to Statia, to their friends there, to sell for my account.— Now as I am disappointed in this respect, I fear a prejudice will arrise to me, from the want of my personal attendance; & as my future welfare & that of my family much depends upon a prudent & advantageous disposal of these effects, because if the sales be managed with that proper care & attention wch. is requisite, my circumstances will be so restored, that I shall be as well, not to say better, in this respect than I have been; & will put me in such a sittuation that, I shall be able to assist friends that I am very desirous of assisting if need should require it.— In this sittuation I am of opinion a very little of your kind assistance would be of essential service to me, if you will be so obliging as to do it for me. What I require is only this, that you will please write messrs. Crommelins a few lines in my favour, to desire they will exert themselves in causing my Goods under their direction to be sold to the very best advantages. I know that such a reccommendation from you will have great weight & influence them much in my favour. Your ready compliance in this will infinitely oblige me.
I have the honour to be with great respect & esteem Honourable Sir Your mo: Obedt. & very humble Servant
Geo: Scott
Honble. Benj: Franklin Esqr.


  
    I beg the favour of my [torn: best sen]timents to Mr. Franklin Junr.
  
 
Addressed: The Honourable / Benjamin Franklin Esqr. / Passy
Notation: George Scott Naples May 13. 1780.
